Citation Nr: 0834535	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran whose active military 
service extended from December 1941 to April 1942 and from 
April 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

This case was previously before the Board in May 2008 when it 
was remanded for the appellant to be provided an opportunity 
to present arguments and evidence at a Travel Board hearing 
before a Veterans Law Judge.  In July 2008, the appellant and 
the appellant's son testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  As the 
required development has been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in March 1997 due to cardiopulmonary 
failure; with antecedent causes of pneumonia and sepsis and 
underlying cause of chronic obstructive pulmonary disease 
(COPD).  The record shows that none of these conditions were 
present in service or for many years thereafter, and have not 
been linked by competent evidence to service.

2.  At the time of the veteran's death, service connection 
was not in effect for any injury or disability.

3.  The veteran's only service was with the Philippine 
Commonwealth Army from December 1941 to April 1942 and from 
April 1945 to June 1946.


CONCLUSIONS OF LAW

1.  A disease or injury incurred in service or of service 
origin was not the principal cause, nor a contributory cause, 
of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2007).

2.  The service requirements for eligibility for VA 
nonservice-connected death pension benefits are not met.  38 
U.S.C.A. §§ 101(2), 101(24), 107, 1502, 1521, 1541 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In regard to the veteran's claim of entitlement to service 
connection for the cause of the veteran's death, in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

The appellant was not specifically informed that service 
connection was not in effect for any service-connected 
disability.  However, in a notice dated in June 2006 the 
appellant was provided with an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  In addition, it is 
clear, from the appellant's testimony before the undersigned 
Veterans Law Judge, that the appellant was aware of the 
requirements to establish service connection for the cause of 
the veteran's death in the situation where service connection 
had not been established during the veteran's lifetime.  
Specifically, the appellant argued that that veteran's 
breathing difficulties were first noted upon return from 
service and argues that these breathing difficulties led to 
the veteran's death.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that 
entitlement to service connection for the cause of the 
veteran's death is being denied, and hence no rating or 
effective date will be assigned with respect to this claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In regard to the claim of entitlement to service connection 
for the cause of the veteran's death, the Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained the veteran's available service medical 
records.  The veteran submitted the veteran's death 
certificate; private treatment records from Veterans Memorial 
Hospital, dated in February 1975; Emilio Perez Memorial 
District Hospital, dated in January 1996; Sacred Heart 
Hospital, dated February to March 1997; St. Mary's Hospital, 
dated in March 1995; a letter of Dr. A.R., dated in August 
2006; and a private medical certificate dated in March 2008, 
and was provided an opportunity to set forth his or her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

The Board notes that a medical opinion was not obtained in 
regard to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

In this case, there is no competent medical evidence even 
suggesting a link between the veteran's death and any 
incident in service or disability of service origin.  
Therefore, the Board finds it unnecessary to obtain a VA 
medical opinion.

In addition, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In regard to the appellant's claim of entitlement to 
nonservice-connected death pension benefits, in this case the 
law is dispositive and, therefore, the VCAA does not apply.  
The only issue before the Board, in regard to this claim, is 
whether the appellant had qualifying service to establish 
status as a proper claimant for VA pension benefits.  The 
record includes service department verification showing the 
uncontested service dates and service organizations.  Because 
qualifying service and how it may be established are outlined 
in statute and regulation and because service department 
certifications of service are binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
The Court has held that when the interpretation of a statute 
is dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

II.  Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  The appellant contends that 
the veteran returned from active duty coughing and the 
veteran's death, as a result of cardiopulmonary failure due 
to pneumonia, sepsis, and COPD, is therefore due to his 
active military service.  The veteran died in March 1997 
without service connection being granted for any disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for 
the cause of the veteran's death, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran underwent a physical examination, while in 
service, in April 1945.  The examination did not reveal any 
breathing or heart conditions.  Upon examination at 
separation from service in June 1946, the veteran was not 
noted to have any breathing or heart conditions and was noted 
to have normal lungs and a normal cardiovascular system.

The post service medical records reveal that the veteran was 
first treated for a breathing condition, more than twenty-
eight years after separation from service, when he was 
diagnosed with and treated for pulmonary tuberculosis (PTB) 
in February 1975.

In March 1995 the veteran was first diagnosed with and 
treated for chronic bronchitis and pulmonary emphysema.  
Subsequently, the veteran was diagnosed with and treated for 
COPD in January 1996.  The veteran was last treated for COPD 
and pneumonia, which led to sepsis and the veteran's death, 
in February and March 1997.

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of any breathing condition until more than 
twenty-eight years after separation from service.  This is 
significant evidence against the claim.

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the veteran's death is 
not warranted.  The evidence reveals that the veteran was not 
diagnosed with any breathing condition, including COPD and 
pneumonia, or heart condition in service or upon separation 
from service and the veteran was not diagnosed with or 
treated for any breathing condition until more than twenty-
eight years after separation from service.  There is no 
evidence associating the veteran's cause of death, COPD and 
pneumonia with sepsis, with the veteran's service or any 
condition in service.  Accordingly, the claim of entitlement 
to service connection for veteran's cause of death is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for the cause of the veteran's death, the doctrine is not for 
application.

III.  Entitlement to Nonservice-Connected Death Pension

The appellant also seeks VA nonservice-connected death 
pension benefits.  Such a nonservice-connected death pension 
is payable to the surviving spouse of a veteran of a war who 
has the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. §§ 1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval or air service.  38 
U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6.  "The Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the organized military forces of the Government of 
the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the present was a former member 
of the United States Armed Forces, or the Commonwealth Army, 
prior to July 1, 1946, is included for VA compensation 
benefits, but not for VA nonservice-connected death pension 
benefits.  38 C.F.R. § 3.40(b)(c)(d).

Based on the foregoing, persons with service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  The Board notes that the veteran had service 
only with the Philippine Commonwealth Army and, therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit.  The decedent's type of service is not one 
that can qualify a claimant for VA nonservice-connected death 
pension benefits.  Accordingly, entitlement to nonservice-
connected death pension benefits is not established.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
not established.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


